Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-31, 51, 54, & 60-63 are allowed.
		The following is an examiner’s statement of reasons for allowance:
Regarding claims 18,, 51  & 63, although the prior art of record teaches (such as, Smeets (US20090239503)) generating a Subscription Permanent Identifier (SUPI) and a privacy key for the UE, wherein the privacy key comprises a public key of a home network of the UE, none of the prior art, alone or in combination teaches responsive to receiving, from an authentication server, a Subscription Concealed Identifier (SUCI) of the UE that indicates that the UE lacks a valid privacy key; generating a message authentication code (MAC) based on the privacy key and a provisioning key which is specific to the UE and is a shared secret between the de-concealing server and the UE; in view of other limitations of claims 18,, 51  & 63.
	The closest prior art made of records are: 
Smeets( US20090239503) teaches that communication devices are conveniently provisioned with network subscription credentials after purchasing, without device manufacturer or network operators having to preload temporary subscription credentials or to otherwise make provisions for supporting direct over-the-air provisioning of the devices. Such devices may be, for example, cellular telephones or other mobile devices. Broadly, a user communicatively couples a communication device to be provisioned to an intermediate data device that has existing 
Nix (US20150143125 as mentioned in IDS dated 12/03/2020) teaches a module with an embedded universal integrated circuit card (eUICC) can include a received eUICC profile and a set of cryptographic algorithms. The received eUICC profile can include an initial shared secret key for authentication with a wireless network. The module can receive a key K network token and send a key K module token to the wireless network. The module can use the key K network token, a derived module private key, and a key derivation function to derive a secret shared network key K that supports communication with the wireless network. The wireless network can use the received key K module token, a network private key, and the key derivation function in order to derive the same secret shared network key K derived by the module. The module and the wireless network can subsequently use the mutually derived key K to communicate using traditional wireless network standards. 
 Guccione (US20120278869 as mentioned in IDS dated 9/27/2021) teaches a user may access a subscription-based service via a system comprising one or more devices with one or more separate domains where each domain may be owned or controlled by one or more different local or remote owners. Each domain may have a different owner, and a remote owner offering a subscription-based service may have taken ownership of a domain, which may be referred to as a remote owner domain. Further, the user may have taken ownership of a domain, which may be referred to as 
 Lee (US 20160094988 as mentioned in IDS dated 01/24/2020 ) teaches method, an apparatus, and a computer program product for wireless communication are provided. The method may include establishing a connection with a serving network, transmitting an encrypted authentication credential that includes a randomly selected key encryption key (KEK) and a serving network identifier to the serving network, receiving authentication information and a signature from the serving network, and authenticating the serving network by verifying the signature based on the KEK. The encrypted authentication credential may be operative to identify the serving network. The signature may be generated using the KEK. 
 Palangounder (US 20130305330) teaches wireless communication systems and more specifically to systems, methods, and devices for remote credentials management within wireless communication systems. In one aspect, a method of obtaining provisioning information via a service provider network, such as a cellular network, for a device is provided. The method includes transmitting an attach request via the service provider network for provisioning service, the attach request including device vendor information which includes a unique identifier for the device. The method further includes receiving provisioning information from the service provider upon authentication of the device vendor information. In other aspects, systems and methods for providing provisioning information are described. 
 Ahmavaara  (US 20120295618) discloses methods and apparatus for controlling provisioning of a wireless communication device in a cellular network may include maintaining, at a network component, a provisioning status database comprising status information corresponding to provisioning in a home location register of one or more wireless communication devices for one or more cellular networks. In addition, the methods and apparatus may include initiating provisioning or de-provisioning of a wireless communication device for a cellular network in the home location register in response to a triggering event. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497